Exhibit 10.1
 


EXCHANGE AGREEMENT
 
EXCHANGE AGREEMENT (this “Agreement”), dated as of June 14, 2012, by and between
DiMi Telematics International, Inc., a Nevada corporation, with offices located
at 290 Lenox Avenue, New York, NY  10027 (the “Company”), and Lyle Hauser, an
individual with an address c/o The Vantage Group, 9429 Harding Avenue, Suite 5,
Surfside, FL 33154 (the “Holder”).
 
WHEREAS:
 
A.           The Holder is the owner, beneficially and of record, of 243,840,000
shares of common stock of the Company, par value $0.001 per share (the “Common
Stock”)
 
B.           The Company and the Holder desire to enter into this Agreement,
pursuant to which, among other things, the Holder shall exchange 100,000,000 of
his shares of Common Stock (the “Holder Shares”), for 1,000 shares of Series A
Preferred Stock (the “Exchange Shares”) in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act, as amended (the
“Securities Act”), which Exchange Shares shall be governed by the Certificate of
Designation of Preferences, Rights and Limitations of Series A Preferred Stock
appended hereto as Exhibit A.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Holder hereby agree as
follows:
 
1. Exchange of Holder Shares.  On the date hereof, the Holder shall, and the
Company shall, pursuant to Section 3(a)(9) of the Securities Act, exchange the
Holder Shares for the Exchange Shares, without the payment of any additional
consideration (the “Exchange”), as follows:
 
(a) Delivery.  In exchange for the Holder Shares, on the date hereof the Company
shall issue to the Holder a certificate evidencing the Exchange Shares.  The
Holder shall deliver or cause to be delivered to the Company the Holder Shares
on the date hereof.  Promptly following the issuance of the Exchange Shares to
the Holder, the Holder Shares shall be cancelled.
 
(b) Other Documents.  The Company and the Holder shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.
 
2. Representations and Warranties
 
(a)           Holder Representations and Warranties.  The Holder hereby
represents and warrants to the Company that, as of the date hereof, the Holder
is the sole record and beneficial owner of the Holder Shares and will transfer
and deliver to the Company at the Closing valid title to the Holder Shares, free
from preemptive or similar rights, taxes, liens, charges and other encumbrances.
 
(b)           Company Representations and Warranties.  The Company hereby
represents and warrants to the Holder that, as of the date hereof, the Exchange
and the issuance of the Exchange Shares have been duly authorized and upon
issuance in accordance with the terms of this Agreement, the Exchange Shares
will be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, taxes, liens, charges and other encumbrances with
respect to the issue thereof.  The Exchange Shares shall be issued with the
restrictive legend prescribed by the Securities Act.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Covenants.
 
(a) Disclosure of Transactions and Other Material Information.  On or before
9:30 a.m., New York time, on the fourth (4th) Business Day following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by this Agreement in the
form required by the Securities Exchange Act, as amended (the “Exchange Act”)
and attaching the form of this Agreement (including all attachments, the “8-K
Filing”).  From and after the issuance of the 8-K Filing, the Company shall have
disclosed all material, non-public information (if any) delivered to the Holder
by the Company in connection with the transactions contemplated by this
Agreement.
 
(b) Section 3(a)(9).  The Company represents that the exchange of the Holder
Shares for the Exchange Shares is being made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act and agrees not to
take any position contrary to this Section 3(b).  For the purposes of Rule 144
of the Securities Act, the Company acknowledges that the holding period of the
Exchange Shares may be tacked onto the holding period of the Holder Shares and
the Company agrees not to take a position contrary to this Section 3(b).
 
4. Miscellaneous.
 
(a) Waivers.  The waiver of a breach of this Agreement or the failure of any
party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.
 
(b) Amendment.  This Agreement may be amended or modified only by an instrument
of equal formality signed by the Parties or the duly authorized representatives
of the respective Parties.
 
(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflict of laws.  Any action, suit, or proceeding arising out of, based on, or
in connection with this Agreement, any document relating hereto or delivered in
connection with the transactions contemplated hereby, any statement,
certificate, or other instrument delivered by or on behalf of, or delivered to,
any party hereto or thereto in connection with the transactions contemplated
hereby or thereby, any breach of this Agreement or such other document, or the
other transactions contemplated hereby or thereby may be brought only in the
state courts of the State of New York located in New York City, or in the United
States District Court for the Southern District of New York and each party
covenants and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such action, suit, or proceeding, any claim that it is not
subject personally to the jurisdiction of such court if it has been duly served
with process, that its property is exempt or immune from attachment or
execution, that the action, suit, or proceeding is brought in an inconvenient
forum, that the venue of the action, suit, or proceeding is improper, or that
this Agreement or the subject matter hereof may not be enforced in or by such
court.
 
(d) Assignment.  This Agreement is not assignable except by operation of law.
 
(e) Entire Agreement.  This Agreement (including its Exhibit A) contains the
entire agreement among the Parties with respect to the transactions contemplated
hereby, and supersedes all prior agreements, written or oral, with respect
hereof.
 
(f) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed, shall constitute an original copy hereof, but
all of which together shall consider but one and the same document.
 


 
 [Signature Page Follows]
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Holder and the Company have duly executed this Agreement
as of the date first written above.
 

COMPANY         DIMI TELEMATICS INTERNATIONAL, INC.         By:
 
  Name:
Barry Tenzer
  Title:
President
 

 
 

HOLDER         By:
 
  Name:
Lyle Hauser
  Title:
an Individual
 

 
     

 
 
3